DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, and 12 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Ra (U.S. 20130051903).
In re Claim 1, Ra teaches an anchoring system, including: an anchor base structure (100); a vertical anchor structure (21) that will allow horizontal repositioning along groove (21) of any curtain wall that could be connected to it..  The examiner notes that the curtain wall units have not been positively claimed.  The vertical anchor structure (21) has bolts (30) that anchor it so that it will not move vertically, thereby restraing the vertical movement of any curtain wall that could be connected to it. A horizontal anchor structure (210) is bolted in place by bolts (50) which would restrain the horizontal movement of any curtain wall that could be connected to it, especially in a direction perpendicular to the front edge of slab (S) (also parallel to structure (210).  However the structure (210) allows for a vertical movement/adjustment of any curtain wall that could be directly or indirectly connected (relative to the floor slab) to it by adjusting the height adjustment nut and bolt (220,240).   (Figure 1-14)
The examiner again notes that the curtain wall units have not been positively claimed.  Furthermore, the limitations “to anchor at least a lower row curtainwall unit and an upper row curtainwall unit of a unitized curtainwall system to a floor slab of a building structure”, “ to be attached to the floor slab”, “to be connected to a lower portion of the upper row curtainwall unit, “to bear a load of the upper row curtainwall unit on the anchor base structure, thereby fixing a distance between the floor slab and the lower portion of the upper row curtainwall unit”, and “to be connected to an upper portion of the lower row curtainwall unit, and to use the anchor base structure” are not afforded patentable weight as they limit a claim element that has not been positively claimed.  Further, these limitations are functional limitations directed to the intended use of the invention and also will not be afforded patentable weight.  
In re Claims 2, Ra teaches that the anchor base structure includes a horizontally-oriented lip (120) generally parallel to and aligned proximate to an edge of the floor slab when the anchor base structure is attached to the floor slab.   (Figure 1-14)
In re Claims 11, Ra teaches that the anchor base structure (100) has two slots (111) that are perpendicular to the edge of the floor slab (S) and receive bolts (30) and secure the base structure to the floor slab. (Figure 1-14)
In re Claims 12, Ra teaches the lip (120) of the anchor base structure has a length along the edge of the floor slab.  The limitation “for two installed anchor hooks used to anchor two horizontally adjacent curtainwall units” is functional language directed to the intended us of a product and is not afforded patentable weight.  Further, the curtain wall unit have not been positively claimed.
Response to Arguments
Applicant's arguments filed 08/38/2022 have been fully considered but they are not persuasive. The applicant argues that the functional limitations and preamble of have not been considered.  The examiner maintains that neither the upper or lower curtain walls have been positively claimed.  Nor are have the functional limitations that limit these curtain walls.  What has been positively claimed are the anchor base structure, the vertical anchor structure, and the horizontal anchor structure.  These positively claimed elements are capable of meeting the positively claimed functional limitations.  The vertical anchor structure, horizontal anchor structures, and anchor bases are interconnected.  The vertical anchor structure (21) is a a vertical anchor in that it cannot move vertically do the anchor bolts (30).  The vertical anchor structure allows horizonal motion along its channel of any curtain wall that may be directly or indirectly connected to it along.  The horizontal anchor structure (210) has multiple holes that would allow for the attachment of upper and lower curtain walls, but again, these curtain walls have not been positively claimed.  As anchor parts are all connected, they would experience the weight of any curtain wall that is directly or indirectly attached to structure (210).  Vertical movement/adjustment of any curtain wall that could be connected (relative to the floor slab) to it by adjusting the height adjustment nut and bolt (220,240).  Again, the vertical and horizontal curtain wall members have not been claimed.
Allowable Subject Matter
Claims 3-10 and 13-25 are allowed.  The prior art of record fails to teach or adequately suggest a curtain wall system and method of installation with the combination of characteristics specified in the claims.  Of particular note are the requirements for an anchor slide with a vertical groove that receives a vertical pin portion, a dead load shim installed on an anchor hook, and a deadload bracket connected to the bottom portion of curtain wall unit/panel.   In addition, the hook has a screw in tapped aperture that also contacts the base plate to hold the hook in position.  The lower row curtain wall is installed a below a lower row curtain wall unit with the upper portion of the lower wall secured against horizontal motion while allow vertical motion of the upper portion.  The anchor base bears the weight of the upper row curtain wall unit and fixes the distance between the floor slab and allowing horizontal motion of the lower portion of the upper row curtain wall unit.  There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633